Citation Nr: 1113614	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the Veteran's claim in December 2007.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims.  The Veteran's attorney and the VA General Counsel filed a joint motion to vacate the Board's decision and remand the case, and the Court granted that motion in January 2010.  

As the Board is obligated to construe a claim for an acquired psychiatric disorder liberally, the claim for PTSD has been recharacterized as it appears on the above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by claimant's description of the claim, symptoms, and other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The basis of the joint motion was the Board failure to provide an adequate statement of reasons and bases for the conclusion that VA met its duty to assist.  Specifically, the parties to the joint motion determined that the Board failed to discuss whether all of the Veteran's service personnel and service medical records were of record at the time of the Board denial.  

Associated with the claims file are three pages of personnel records which show that the Veteran served with Company B, 326th Engineer Battalion, 101st Airborne Division during his service in the Republic of Vietnam from June 1970 to June 1971.  Any additional service personnel records which may exist should be obtained.

The service medical records associated with the claims file consist of the Veteran's separation examination, several pages of records dated in December 1985 relating to treatment for elbow pain, and dental records.  The parties to the joint motion noted that the Veteran served for fifteen years and it was not clear that all of his service medical records were associated with the claims file.  A search for any additional service medical records should be undertaken.  

VA outpatient treatment reports associated with the claims file show a diagnosis of PTSD, dysthymia, dysthymic disorder, and depressive disorder.  Records dated in November 2006 show that the examiner linked the Veteran's PTSD to combat experiences generally, but did not specify the stressor upon which the diagnosis was based.  The Veteran also submitted a copy of an undated VA outpatient treatment report that includes an entry which notes that the Veteran's symptoms of PTSD were directly related to his military trauma experience.  

The Veteran submitted a stressor statement received in May 2005.  He indicated that he served in the Army with Company B, 326th Battalion, 101st Airborne Division in Vietnam from 1970 to 1971.  He indicated that the event he experienced during service which contributed to his PTSD was the Tet Offensive.  He also reported engaging in mine sweeping at the demilitarized zone and supporting Marine units fighting Vietcong forces.  The Veteran should be requested to provide a statement including a more specific stressor or stressors which he believes caused his PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments added a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

Although it is unclear in this case the specific basis upon which the diagnosis of PTSD has been based, the available evidence suggests that the Veteran has experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran.  Consequently, a medical opinion must be obtained to determine the etiology of any PTSD.  Furthermore, as the record shows diagnoses of dysthymia, dysthymic disorder, and depressive disorder, a medical opinion should also be obtained to determine the etiology of those disorders.  

Finally, the most recent VA outpatient treatment reports are dated in April 2009, when the Veteran was seen for psychiatric treatment.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after April 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he provide a statement which includes the specific stressor or stressors which he believes caused his PTSD.  

2.  Attempt to obtain any additional service personnel and service medical records which may exist.  Document any negative responses in the claims file.  

3.  Obtain all VA outpatient treatment reports dated since April 2009.  

4.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the diagnoses contained in the VA outpatient treatment reports showing diagnoses of dysthymia, dysthymic disorder, depressive disorder, and PTSD as a result of "combat experiences."  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV).

b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability was caused or aggravated by the Veteran's period of active service.

5.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


